Title: To Thomas Jefferson from Joseph Bloomfield, 10 November 1801
From: Bloomfield, Joseph
To: Jefferson, Thomas


Most respected Sir,
Trenton November 10th 1801.
It is my misfortune to feel the necessity of addressing you this letter, without being personally known to you. I must rely on your adherence to Republican principles and men, as the ground on which its propriety may rest.
The same spirit which has lately pervaded the union and changed the Administration of the general government, has had its proportionate effects in the State of New-Jersey. Men of like principle, who resisted the progress of dangerous innovations and who have by firmness and temperate means, placed you in the seat of our federal government, have bestowed on me the responsible office I now hold.
Presuming you must feel pleasure in the recollection of those characters, who have contributed by their exertions and influence in turning the tide of public opinion; induces me, to request your attention, to the services of Mr. Stephen Sayre. He was active for several months before the general election of the last year, on which we conceived depended the salvation of our beloved country, in the choice of a President; the majority in the Legislature, who choose Electors, were against us:—We however continued, by all means in our power, to give information to the People, and succeeded in the Congressional election; it is impossible to say what the vote of this State would have been, on the most solemn occasion, had not the sentiments of the people of New-Jersey been declared, before that important day.
Mr Sayre’s past services, in support of the rights of Man, his Republican principles, integrity and capacity, entitle him to public notice. I have nothing in my gift, that I could ask him to take; but the President of the Union, may possibly bestow some thing worthy Mr. Sayre’s acceptance.
I cannot add to the high respect & esteem, with which, I am, most truly and sincerely, Your friend & Fellow Citizen
Joseph Bloomfield.
